Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 10 and 18-22 are allowable. Claims 7-9, 11-17 and 23-25 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-G, as set forth in the Office action mailed on December 03, 2021, is hereby withdrawn and claims 7-9, 11-17 and 23-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the prior art of record does not show or suggest a filtration assembly having: a containment cover removably coupled to a housing, the containment cover defining a cover opening that is in fluid communication with the housing, a cover surface, a flow passage, and an annular passage, the cover surface substantially continuous around a circumference of the containment cover and comprising an open portion in fluid communication with the second housing opening, the annular passage substantially continuous around a circumference of the containment cover, and the flow passage formed by a first passage surface and a second passage surface, the flow passage comprising a first end in fluid communication with the cover opening and a second end in fluid communication with the second housing opening and the annular passage through the open portion of the cover surface, the flow passage extending radially outward from the cover opening, in combination with the remaining limitations in the claim.  Hawkins et al. (US 2015/0202556) teaches a filter assembly having a lid 42 (cover) having a flow passage 50; however, lacks an annular passage substantially continuous around a circumference of the containment cover, and the flow passage comprising a first end in fluid communication with the cover opening and a second end in fluid communication with the second housing opening and the annular passage through the open portion of the cover surface, the flow passage extending radially outward from the cover opening, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter assembly would not operate as intended.
Claims 2-17 are allowed due to their dependency on claim 1.
Claim 18 is allowed because the prior art of record does not show or suggest: a fluid filter element removably installed within a housing, the fluid filter element comprising filtration media comprising a filtered fluid side, an unfiltered fluid side, and a center compartment; and a containment cover removably coupled to the housing, the containment cover defining a cover opening in fluid communication with the center compartment of the filtration media, a cover surface, a flow passage, and an annular passage, the cover surface substantially continuous around a circumference of the containment cover and comprising an open portion in fluid communication with the second housing opening of the housing, the annular passage substantially continuous around a circumference of the containment cover, and the flow passage formed by a first passage surface and a second passage surface, the flow passage comprising a first end in fluid communication with the cover opening and a second end in fluid communication with the second housing opening and the annular passage through the open portion of the cover surface, the flow passage extending radially outward from the cover opening, in combination with the remaining limitations in the claim.  Hawkins et al. (US 2015/0202556) teaches a filter assembly having a lid 42 (cover) having a flow passage 50; however, lacks the annular passage substantially continuous around a circumference of the containment cover and the flow passage formed by a first passage surface and a second passage surface, the flow passage comprising a first end in fluid communication with the cover opening and a second end in fluid communication with the second housing opening and the annular passage through the open portion of the cover surface, the flow passage extending radially outward from the cover opening, and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter assembly would not operate as intended.
Claims 19-25 are allowed due to their dependency on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778